DETAILED ACTION
This action is responsive to the following communication: The Preliminary amendment filed on 07/20/2020.  This action is made non-final.
Claims 1-20 are pending in the case.  Claims 1 and 11 are independent claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10, 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 8, 12, and 18 recites the limitation "the information guides”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-7, 9-10, 13-17, 19-20 are rejected as incorporated the deficiencies of the claims upon which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-13, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over OH et al. (US 2016/0247144 A1; hereinafter as OH) in view of Jang et al. (US 2019/0043038 A1; hereinafter as Jang).

As to claims 1 and 11, OH teaches:
An electronic device (see Fig. 1, 18 and ¶ 0069-0071, 0265) and an operating method of an electronic device (see ¶0006; a payment processing method) comprising: 
a display device (see Fig. 1 and ¶ 0176; display 150); 
at least one processor operatively connected to the display device (see Fig. 1, 18 and 0265, 0284-0286); and 
a memory operatively connected to the processor (see Fig. 1, 18 and ¶ 0284-0288), 
wherein the memory stores instructions for (see Fig. 1, 18 and ¶ 0284-0288), when executed, causing the processor to, 
detect information related to the electronic card, based on a preset condition (see Fig. 5 and ¶ 0168-0170; the electronic device outputs a payment application execution screen 500; the first virtual card object 521 may be a specified virtual card; for example, the first virtual card object 521 may be an object corresponding to the most recently used virtual card. Alternatively, the first virtual card object 521 may 521 may be a virtual card object that is the most frequently used during a specified period);
display a graphic user interface to comprise a first area displaying the electronic card (see Figs. 6A-6D and ¶ and ¶ 0171; the first virtual card object 521 may be provided as an initial screen when payment application is executed) an [second] area displaying an icon associated with the information around the first area (see Figs. 6A-6D and ¶ 0177-0178; thumbnail list 610 is displayed including a plurality of thumbnails {~icons} associated with the information of the card 521; The card thumbnail list 610 may display a card thumbnail object corresponding to a virtual card image disposed at the center of the current screen to be different from another card thumbnail object; for example, the first card thumbnail object 611 corresponding to the first virtual card object 521 displayed in full screen on the display 150 may be displayed with a highlight effect), 
detect selection of the icon in the second area (see Figs. 6A-6D and ¶ 0179; a card thumbnail object displayed in the card thumbnail list 610 may be selected by a user), and 
display the information in the first area (see Figs. 6A-6D and ¶¶ 0178-0179; the first card thumbnail object 611 corresponding to the first virtual card object 521 displayed in full screen on the display 150 may be displayed with a highlight effect). 
	OH does not explicitly disclose that the icon is displayed in the second area. Jang is relied upon for teaching the limitations of displaying the icon in the second area (Jang: see Fig. 21 and ¶ 0308-0309; a representative image of an NFC payment-enabled card is displayed in the third area 2130 {~first area} while an option to select NFC on/off modes in a second area 2120.  Fig. 9 illustrates a configuration where the option to select NFC on/off mode 910 is 
Because OH suggests that the thumbnail lists that includes the icon can be displayed anywhere on the screen (see ¶ 0177; although it is shown in the drawing that the card thumbnail list 610 is disposed at the screen lower end, various embodiments of the present disclosure are not limited thereto), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the graphical user interface of the device and method of processing mobile payment as disclosed in OH to display the icon in a second area separately from the first area in view of explicit the layout configuration disclosed in Jang to make it more convenient for the user to interact with the payment user interface (see Jang Fig. 9 and 21).  One of ordinary skill in the art would have implemented the feature as a matter of design choice since the positioning of the icon does not provide any additional functional relationship to the other components of the claim.

	As to claims 2 and 12, the rejection of claim 1/11 is incorporated. OH and Jang further teach: wherein the information guides at least one payment event generated in performing payment with the electronic card (OH: see Fig. 5 and ¶ 0179; guide information 514). 

	As to claims 3 and 13, the rejection of claim 2/12 is incorporated. OH and Jang further teach: wherein the condition is determined to at least one of a location, a time, a category, or a user's payment pattern of the payment event (OH: Fig. 5 and ¶ 0168-0170; the electronic device outputs a payment application execution screen 500; the first virtual card object 521 may be a specified virtual card; for example, the first virtual card object 521 may be an object corresponding to the most recently used virtual card. Alternatively, the first virtual card object 521 may be the most recently registered virtual card object. Alternatively, the first virtual 521 may be a virtual card object that is the most frequently used during a specified period.  See Figs. 16A-16C and ¶ 0256; the electronic device may obtain location information or store information and search for a card for receiving benefits in relation to a corresponding store). 

As to claims 8 and 18, the rejection of claim 1/11 is incorporated. OH and Jang further teach: wherein the information guides an item available together with the electronic card (OH: see Fig. 5 and ¶ 0168, 0174; guide information 514). 

As to claims 9 and 19, the rejection of claim 8/18 is incorporated. OH and Jang further teach: wherein the condition is determined to at least one of a current location, a current time, or a user's payment pattern (OH: Fig. 5 and ¶ 0168-0170; the electronic device outputs a payment application execution screen 500; the first virtual card object 521 may be a specified virtual card; for example, the first virtual card object 521 may be an object corresponding to the most recently used virtual card. Alternatively, the first virtual card object 521 may be the most recently registered virtual card object. Alternatively, the first virtual card object 521 may be a virtual card object that is the most frequently used during a specified period.  See Figs. 16A-16C and ¶ 0256; the electronic device may obtain location information or store information and search for a card for receiving benefits in relation to a corresponding store). 

As to claims 10 and 20, the rejection of claim 8/18 is incorporated. OH and Jang further teach: wherein the instructions cause the processor to, detect a gesture inputted in the first area, and store the item (OH: see ¶ 0093: The payment completion information may be stored in the security memory 165 according to a setting. Alternatively, the payment completion information may be stored in the memory 130 according to a user setting). 

Claims 4-7 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over OH et al. (US 2016/0247144 A1; hereinafter as OH) in view of Jang et al. (US 2019/0043038 A1; hereinafter as Jang) further in view of Cheek et al. (US 2014/0351130 A1; hereinafter as Cheek).

As to claims 4 and 14, the rejection of claim 2/12 is incorporated. OH and Jang do not appear to teach: display a location of the payment event on a map image in the first area.
However, this limitation is disclosed by Cheek.  Cheek teaches a method and a device (see ¶ 0003-0004) configured to display a location of the payment event on a map image in the first area (see Fig. 3, 5 and ¶ 0026, 0028; map image 303 displaying the physical location at which the transaction takes place). 
The references are in the same field of endeavor (i.e., graphical user interface for processing mobile payment). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the graphical user interface of the device and method of processing mobile payment as disclosed in OH to display the map reflecting the location of the payment event as taught by Cheek.  One of ordinary skill in the art would have combined the references together to provide the user of the visual representation of the locations on the map image as claimed to make it easier for the user to visualize the payment locations (see Cheek: see Fig. 3).

As to claims 5 and 15, the rejection of claim 4/14 is incorporated. OH, Jang, and Cheek further teach:
detect a gesture inputted in the first area, change the graphical user interface to display the payment event, detect selection of one of the payment event, and change the graphical user interface to display payment information of the selected payment event 

As to claims 6 and 16, the rejection of claim 5/15 is incorporated. OH, Jang, and Cheek further teach: 
change the graphical user interface to comprise a third area displaying the location of the payment event on a map image and a fourth area displaying at least part of payment information of the payment event (Cheek: see ¶ 0003-0004) configured to display a location of the payment event on a map image in the first area (see Fig. 3, 5 and ¶ 0026, 0028; map image 303 displaying the physical location at which the transaction takes place). 
The references are in the same field of endeavor (i.e., graphical user interface for processing mobile payment). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the graphical user interface of the device and method of processing mobile payment as disclosed in OH to display the map reflecting the location of the payment event as taught by Cheek.  One of ordinary skill in the art would have combined the references together to provide the user of the visual representation of the locations on the map image as claimed to make it easier for the user to visualize the payment locations (see Cheek: see Fig. 3). 
As to claims 7 and 17, the rejection of claim 6/16 is incorporated. OH, Jang, and Cheek further teach: 
display an image obtained within a preset period from a time of the payment event in the fourth area (OH: see Fig. 7A-7D and ¶ 0187; completion message 710).
Conclusion
 The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example:
Jang et al. (US 2018/0330357 A1) – a method and a mobile terminal, for identifying each of a plurality of payment cards and a second information on a use pattern of each of a plurality of the payment cards, receiving a third information corresponding to card benefits of each of a plurality of the payment cards from an external server, a location information module obtaining a fourth information on a current location of the mobile terminal, a display unit displaying an indicator corresponding to each of a plurality of the payment cards based on the first information, and a controller controlling the display unit to first display a first indicator corresponding to a first payment card when the indicator corresponding to each of a plurality of the payment cards is displayed, wherein the controller recognizes a fifth information corresponding to an output priority of each of a plurality of the payment cards based on at least one of the first to fourth informations and wherein if recognizing that a payment card having a highest output priority among a plurality of the payment cards is a second payment card based on the fifth information, the controller controls the display unit to display a first message for checking whether to display a second indicator corresponding to the second payment card instead of the first indicator. 

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179